Title: To Benjamin Franklin from John Torris, 8 June 1779
From: Torris, John
To: Franklin, Benjamin


Sir
Dunkerque 8th. June 1779.
I have had the Honnor of Informing your Excellency the 28th. of last month, that Capt. Stephen Merchant of the Black Prince Cutter Privateer, was to sail in a few days, and in consequence of the Tenor of his Commission and Instructions, he had an Intention to Cruise on the Packet from Dover to Calais & from thence to Dover.
I Persuaded him to differ sailing untill you had favor’d me, or him, with an Answer to my Said Letter, the contents of which I Communicated to him; Mr. Merchant granted Same with great relectuancy, but finding your Excellency had not thought Proper to answer yet, He does Interpret your Silence as a Clear approbation to Take these Packets, & will no longer delay Sailing when the wind & weather Permit, & he is fully persuaded your Excellency’s Justice wou’d not Leave him in any dilemma, & that your silence shows you’ll grant him all assistance to make these Prises be Condamned to his Proffits &ca— If Mr. Merchant shou’d Persist & Succeed in his attempt, I shall do myself the honnour to Inform your Excellency of it Immediatly, as well with every Particular whatsoever that might occur relative to this armement made under the Protection of Congress.
I wait for your Excellency’s Commands & am with great Respect Sir Your obedient most Hble Servant
J. Torris
 
Addressed: A Son Excellence / Son Excellence Monsieur Benjn. / Franklin Ecuier Ministre / Plenipotentiaire des Etats Unis / de L’amerique Septentrionalle a la / Cour de france A Passy / par Paris
Notation: J. Torris Dunkerque 8e. june 1779.
